(ENGLISH VERSION)

 

EXPLORATION, EXPLOITATION AND OPTION AGREEMENT TO ACQUIRE MINING CONCESSIONS,
ENTERED INTO BY AND BETWEEN COBORO MINERALES DE MÉXICO, S.A. DE C.V.,
HEREINAFTER REFERRED TO AS “COBORO”, HEREIN REPRESENTED BY MRS. SANDRA ESTHER
RAMIREZ VINAY,  AND MINERA GOLD STAKE, S.A. DE C.V., HEREINAFTER REFERRED TO AS
“MGS”, HEREIN REPRESENTED BY MR. GONZALO ZAVALA RUIZ,  PURSUANT TO THE FOLLOWING
RECITALS AND CLAUSES:

 

RECITALS

 

I.



MGS declares through its legal representative that:

 

a)



It is a business corporation legally established and existing under Mexican law,
with full capacity to do business in Mexico, including but not limited to the
purchase, disposal, exploration, development and exploitation of mining
concessions. MGS is duly recorded with the Public Registry Office of Trade and
with the Public Registry of Mining.  

 

b)



It complies with all the requirements and has the capacity to enter and
formalize this Agreement and all the instruments and documents related to or
deriving therefrom.

 

c)



Its legal representative,  Mr. Gonzalo Zavala Ruiz,  is duly authorized to
represent the corporation and to bind it under the terms and conditions of this
Agreement, and such authorities have not been revoked, limited or amended in any
way up to this date.

 

d)



It is the legitimate owner of One Hundred Percent (100%) of the rights deriving
from the mining concessions described in Exhibit “A” to this Agreement,
hereinafter referred to as the “Concessions”.

 

e)



The Concessions are free from any lien, encumbrance, or limitation of
title. None of the Concessions is subject to any exploration, exploitation,
option, promise of any kind, joint- venture, association, profit-sharing,
co-ownership or any other agreement in effect that may create a limitation on
the legal title, use, operation or assignability of the Concessions;
furthermore, MGS hereby declares that no royalty has been granted on the
Concessions except those whose terms and conditions are described in the
documents attached as Exhibit “B” hereto, hereinafter “Underlying Royalties”.

 

f)



The Concessions are in good standing with the Dirección General de Regulación
Minera  (General Direction of Mining Regulation) regarding: (i) the obligation
to invest and file the pertaining Assessment Works Reports as carried out
pursuant to the mining law; (ii) the obligation to pay mining duties pursuant to
the Federal Duties Law during the last five years, taking into account the date
of issuance of each concession title, and (iii) any other obligation to keep the
Concessions in effect pursuant to the applicable laws and regulations. MGS
hereby declares that to this date the corporation has not received any notice
from the Regulatory Office of Mining or from any other governmental authority
requesting the payment of, or the compliance with any obligation pursuant to the



1

 

--------------------------------------------------------------------------------

 

applicable legislation, and has not been served any notice implying the starting
of cancellation proceedings for any of the Concessions.  

 

g)



It has entered into a Temporary Occupation Agreement with the Tasajera Ejido
(hereinafter “EJIDO”) dated June 27, 2013, effective for a two (2) year term
starting from July 24, 2013, hereinafter the “Temporary Occupation Agreement”,
whereby it is entitled to have access to all the surface area where the
Concessions are located. This agreement is attached hereto as Exhibit “C”. 

 

h)



It  has entered into a Lease Agreement with Ms. Ana Cecilia López Salcido,
regarding the property located at Calle Francisco Bracamonte esq. con Vicente
Mora, en Hermosillo, Sonora,  dated January 1, 2014, effective for a twelve (12)
month term, for the storage of samples of drilling cores;  hereinafter “Lease
Agreement”, which agreement is attached hereto as Exhibit “D”.

 

i)



As far as MGS is aware, there are no labor matters pending to be solved deriving
from activities at the Concessions.

 

j)



As far as MGS is aware, there are no adverse claims or allegations related to
MGS rights regarding the Concessions.

 

k)



Regarding the mining activities developed up to this date by MGS on the
Concessions, which activities have been carried out in compliance with the
applicable laws and regulations, including those regarding labor, tax and
environmental matters, further declares that all permits, licenses, concessions
and authorizations required for MGS to carry out work on the Concessions were
timely obtained, and therefore, as far as MGS is aware, up to the date of
execution of this Agreement no environmental contingency exists, not of any
other nature that may affect the validity of the Concessions.

 

l)



To the best of MGS knowledge and belief,  before this date and limited only to
the activities under MGS’s control, no leaks, discharges, deposits, emissions or
any other releases of contaminating, hazardous or toxic substances or hazardous
waste have occurred at the Concessions, or that may affect the same, and MGS has
not stored contaminating, hazardous or toxic substances or hazardous waste in
any kind of container at the Concessions land lots. 

 

m)



 To this date, there are no obligations enforceable concerning regeneration,
rehabilitation, restoration or abandonment regarding the Concessions.

 

n)



The Concessions are not located in a Protected Natural Area or in a Natural
Reserve, as theses terms are defined by the environmental legislations, and MGS
has not received any written notice from any governmental authority informing
about the creation of such Areas or Reserves where the Concessions are located.

 

o)



The Concessions are not located in any area protected by Instituto Nacional de
Antropología e Historia (“INAH”) and no archaeological traces or traces of
historical importance have been located in the area where the Concessions are
located.





2

 

--------------------------------------------------------------------------------

 

 

p)



As far as MGS is aware, there are no pending or imminent actions, trials, claims
or proceedings related to the Concessions, and no notices, orders, decisions,
guidelines, standards or any other pending document has been issued by
governmental authorities with regards to the Concessions.

 

q)



MGS has not entered into any agreement with unions or employees’ associations,
and has not undertaken to carry out nor has carried out negotiations with unions
or employees’ associations regarding future agreements related to the
Concessions. No MGS employee or employee of the Affiliates of MGS will be
transferred to COBORO as a result of the transaction under this Agreement, and
COBORO shall not be considered as a substitute employer of any employee of MGS
or of any of its Affiliates. 

 

r)



The execution of and compliance with this Agreement by MGS does not imply and
shall not give rise to: (i) a default or violation of any provision or may
become a noncompliance with, or result in a conflict with, or may cause the
acceleration of an obligation by MGS with respect to: (A) any provision of MGS’s
corporate documents, or the resolutions of the board of directors or the
shareholders’ meeting of MGS;  (B) any provision of the applicable legislation,
or (C) any agreement in which MGS may be a party, or (ii) the creation or
imposition of any lien on any of the Concessions.

 

s)



There are no existing requirements to be fulfilled by MGS, notice to be given,
nor regulatory permits to be obtained from any governmental authority, as a
condition for the legal culmination of the transactions under this Agreement. No
requirement exists to be fulfilled by MGS resulting from any agreement regarding
the Concessions in which MGS is a party, or whereby MGS undertakes to give prior
notice, or to obtain the consent or approval of any of the parties to any such
agreement, regarding the culmination of the transactions under this Agreement.

 

t)



MGS hereby states its wish to enter into this Exploration, Exploitation and
Option Agreement with COBORO to acquire the Concessions, hereinafter the
“Agreement”.

 

 

II. COBORO declares through its legal representative that:

 

a)



It is a business corporation legally established and existing in accordance with
Mexican law, with full capacity to do business in Mexico, including without
limitation, the purchase, disposal, exploration, development and exploitation of
mining concessions. COBORO is duly registered with the Public Registry Office of
Trade and with the Public Registry of Mining.

 

b)



It complies with all the requirements and has the capacity to enter and
formalize this Agreement and all the instruments and documents related to or
deriving therefrom.

 

c)



Its representative,  Ms. Sandra Esther Ramirez Vinay,  is duly authorized to
represent the corporation and to bind it under the terms and conditions of this
Agreement, and up to this date such authorities have not been revoked, limited
or amended in any way.





3

 

--------------------------------------------------------------------------------

 

 

d)



It is its wish to enter into this Agreement pursuant to the terms and conditions
hereunder.

 

Pursuant to the recitals above, the parties mutually agree to abide by the
following:

 

CLAUSES

 

FIRST.    Right to the First Option. 

 

4.1.



MGS herein grants COBORO for the term from the date of execution of this
Agreement to January 15, 2017, subject to provisions in the Seventh Clause, the
right to explore without limitations and to exploit in a limited manner the
Concessions under the terms and conditions mentioned below,  and also grants an
initial option for the same term to end on January 15, 2017, subject to
provisions in the Seventh Clause, to purchase Seventy Percent (70%) of the
Concessions (hereinafter, the “First Option”), free from any lien or limitation
of title, except to that regarding the obligation to pay the Underlying
Royalties.  Furthermore, should COBORO exercise the First Option, MGS undertakes
to assign in favor thereof Seventy Percent (70%) of all the rights and
obligations deriving from the Temporary Occupation Agreement and from the Lease
Agreement.

 

4.2.



The consideration that COBORO undertakes to pay for keeping the First Option in
effect and, if applicable, to exercise the same, shall be: (1) the amounts
mentioned below; and (2) the compliance with the obligations described in
Section 1.2.1 in this Clause:  

 

(i) On the date of execution of this Agreement (hereinafter the “DATE OF
EXECUTION”) COBORO shall pay MGS the amount of One Hundred and Fifty Thousand
Dollars (US$150,000.00), legal tender of the United States of America;

 

(ii) On September 15, 2014, at the latest, COBORO shall pay MGS the amount of
Three Hundred and Fifty Thousand Dollars (US$350,000.00), legal tender of the
United States of America;  

 

(iii) On January 15, 2015, at the latest, COBORO shall pay MGS the amount of
Five Hundred Thousand Dollars (US$500,000.00) legal tender of the United States
of America;

 

(iv) On January 15, 2016, at the latest, COBORO shall pay MGS the amount of One
Million Five Hundred Thousand Dollars (US$1,500,000.00), legal tender of the
United States of America, and

 

(v) On January 15, 2017, at the latest, COBORO shall pay MGS the amount of Two
Million Five Hundred Thousand Dollars (US$2,500,000.00), legal tender of the
United States of America.  

 





4

 

--------------------------------------------------------------------------------

 

The payments described in the preceding sub-paragraphs (i), (ii), (iii) and (iv)
shall be made by COBORO to MGS to maintain the First Option in effect, and the
payment described in sub-paragraph (v) above will be made by COBORO to MGS in
order to acquire (70%) of the rights deriving from the Concessions free from any
lien or limitation of title, except for the obligation to pay the Underlying
Royalties or, alternatively at COBORO’s choice, shall become the titleholder of
Seventy Percent (70%) of the shares of stock of the NEW CORPORATION, as
mentioned herein below.

 

The payments mentioned in the preceding sub-paragraphs (i), (ii), (iii),
(iv), and (v) shall be made adding the payment of Value Added Tax (“VAT”), and
at the receipt of each payment, MGS will issue the pertaining invoice complying
with all the requirements set forth in the applicable tax laws.

 

4.2.1.



Additional to the payment of the aforementioned amounts, COBORO undertakes, as
of the DATE OF EXECUTION and up to the date when the payment mentioned in
sub-paragraph (v) of Section 1.2 above is made, to do the following to keep the
First Option in effect and, if applicable, to exercise the same: 

 

(i) To keep the Concessions in good standing, in compliance with all the
applicable laws and regulations, including without limitation the full payment
every six months of the mining duties pertaining the Concessions, which payments
shall be fully paid by COBORO before the end of the term set forth to make such
payments pursuant to the Mining Law and its Regulations; and to file the Annual
Reports of Works carried out on the Concessions before the end of the term set
therefor pursuant to the Mining Law and its Regulations.  COBORO should notify
MGS immediately after making any of the payments of mining duties or the filing
of the Reports mentioned in this sub-paragraph and should also provide MGS with
copy of the payments made and of the Reports filed.

 

(ii) To keep in an orderly manner the information related to the Concessions,
including paying for the storage of the drilling cores, currently stored in
Hermosillo, Sonora, in accordance with the Lease Agreement; COBORO should notify
MGS immediately after making any of the payments related to that stated in this
sub-paragraph and should also provide MGS with copy of the payments made; and

 

(iii) To comply with all the obligations of MGS with the EJIDO resulting from
the Temporary Occupation Agreement, COBORO should notify MGS immediately after
making any of the payments related to the Temporary Occupation Agreement
mentioned in this sub-paragraph and should also provide MGS with copy of the
payments made. 

 

4.3.



All the payments mentioned above (except for the payment set forth in
sub-paragraph (i) of the preceding Section 1.2. which is mandatory), shall be
optional for COBORO, with the understanding that COBORO may early terminate this
Agreement, by only delivering in a legally unquestionable manner at the address
stated by MGS, a notice of



5

 

--------------------------------------------------------------------------------

 

termination in writing, at least Thirty (30) days before the date when COBORO
wishes such early termination to become effective, in which case as of the date
the early termination notice becomes effective, COBORO shall no longer be
compelled to make the payments of the amounts mentioned in Section 1.2 of the
dates that had not been met, not to continue complying with the obligations set
forth in section 1.2.1, all that subject to provisions in the Seventh Clause
herein. In the event COBORO delivers at the address of MGS the aforementioned
early termination notice in the manner set forth in this Clause, this Agreement
shall terminate, and in such case COBORO shall deliver to MGS copies of all the
information and documentation related to the Concessions and to the activities
that COBORO or its contractors had carried out thereon during the term of this
Agreement. 

 

4.4.



In the event COBORO early terminates this Agreement, COBORO shall inform MGS
about the payments and the filings made under Section 1.2.1 above, and shall
deliver copies of such filings and payment receipts to MGS, including the
receipts of payment of mining duties pertaining to the Concessions for the last
six months.

 

4.5.



It is expressly understood herein that in the event this Agreement is early
terminated in the manner anticipated in this document and before COBORO
exercises the First Option, the consequences shall be that all the amounts
received by MGS to the date when the notice of termination is delivered at its
address, shall remain for the benefit of MGS as earnest money, and MGS shall not
be under obligation to return any amount whatsoever to COBORO. 

 

4.6.



Once COBORO has made the payments set forth in sub-paragraphs (i), (ii), (iii)
and (iv) of Section 1.2 above to keep the First Option in effect and the payment
set forth in sub-paragraph (v) of Section 1.2 to exercise the First Option, on
or before the dates mentioned thereat and after fulfilling all the obligations
set forth in Section 1.2.1 of this Clause, it shall be considered that COBORO
has acquired Seventy Percent (70%) of the rights deriving from the Concessions
free from any lien or limitation of title, except for the obligation to pay the
Underlying Royalties  or, alternatively at COBORO’s choice, shall become the
titleholder of Seventy Percent (70%) of the shares of stock of the NEW
CORPORATION, as mentioned herein below.

 

4.7.



COBORO may accelerate the compliance with the payment obligations mentioned in
this Clause in order to expedite the exercise of the First Option at any time
within the term mentioned in Section 1.1.

 

SECOND. Right to the Second Option.

 

4.1.



If COBORO timely complies, subject to the Seventh Clause below, and fully pays
the amounts set forth in Section 1.2 of the First Clause, complies with the
obligations in Section 1.2.1., of the same First Clause, and consequently
exercises the First Option, COBORO shall become the holder of  Seventy Percent
(70%) of the Concessions or, alternatively at COBORO’s choice,  shall become the
holder of Seventy Percent  (70%) of the shares of stock of the NEW CORPORATION,
 as this is defined and described in the Fifth Clause below and, solely in the
event of exercising the First Option, COBORO shall



6

 

--------------------------------------------------------------------------------

 

have the option to acquire within a term from the date of exercising the First
Option and the date of the tenth anniversary of the exercise of the First
Option,  the remaining Thirty Percent (30%) of the Concessions or the remaining
Thirty Percent (30%) of the equity interest of the NEW CORPORATION (hereinafter
the “Second Option”),  so that in the event of exercising this Second Option,
COBORO shall become the holder of: (i) One Hundred Percent (100%) of the rights
deriving from the Concessions free from any lien or limitation of title, except
for the obligation to pay the Underlying Royalties as well as of all the rights
and obligations deriving from the Temporary Occupation Agreement and the Lease
Agreement, or (ii) alternatively, becomes the holder of One Hundred (100%) of
the equity interest of the NEW CORPORATION, as described in the Fifth Clause
below, which NEW CORPORATION, if incorporated shall become the sole and
legitimate owner of the Concessions, in charge of paying the Underlying
Royalties, and shall have One Hundred Percent (100%) of the rights and
obligations deriving from the Temporary Occupation Agreement and from the Lease
Agreement.  For further certainty it is expressly agreed upon herein that if and
only if COBORO exercises the First Option, shall be entitled to the Second
Option.

 

4.2.



For the purposes of exercising the Second Option, COBORO shall do the following:

 

a)



Notify  MGS not later than on the tenth anniversary of the date of exercising
the First Option, through a  notice in writing delivered in a legally
unquestionable manner at MGS address, stating COBORO’s intention to put the
Concessions into  production  (hereinafter the  “Notification of the Production
Decision”);

 

b)



To make a payment to MGS within five (5) business days following the date on
which COBORO delivers the Notification of the Production Decision, for the
amount of Three Million Dollars (US$3,000,000.00) legal tender of the United
States of America, plus VAT, and

 

c)



To make a payment to MGS on the date of the payment set forth in the immediately
preceding sub-paragraph b) of this Section 2.2., for an amount equal to the
“Escalator Payment Amount” defined herein below:

 

The Escalator Payment Amount (ESCALATOR PAYMENT AMOUNT), shall be the amount
resulting from the application of the following formula, which formula, for a
clearer
interpretation by the Parties in the event they fail to agree upon its meaning,
 is transcribed herein below in English and Spanish, in the understanding that
for the interpretation of such formula, in the event of any discrepancy between
the English and Spanish versions, the English version shall solely and
exclusively prevail over the Spanish version:

 

A+((B+C)* Onzas Adicionales Estimadas)

 

Donde Onzas Adicionales Estimadas significa:  

El número de onzas de oro equivalente Medidas e Indicadas en los lotes amparados
por las Concesiones, que sean estimadas conforme al del Instrumento Nacional
Canadiense 43-101 ("NI 43-101") en el momento de la Notificación de la Decisión
de Producción antes mencionada, y que estén por encima de las onzas de oro
equivalente Medidas e Indicadas



7

 

--------------------------------------------------------------------------------

 

que fueron estimadas al 4 de marzo de 2013 en la Evaluación Económica Preliminar
NI 43-101 llevada a cabo respecto de las Concesiones.  

 

Donde A  es igual a:  

$8.00 dls. (ocho dólares 00/100 moneda de curso legal en los Estados Unidos de
América) multiplicados por el número de Onzas Adicionales Estimadas.

 

 

Donde B  es igual a:

-



$0.00 dls., si el precio del oro fuese a la fecha de Notificación de la Decisión
de Producción de $1,600.00 dls. (mil seiscientos dólares 00/100 moneda de curso
legal en los Estados Unidos de América) o menos, o

-



$0.50 * dls. ((el precio del oro-1,600/100), si el precio del oro fuese a la
fecha de Notificación de la Decisión de Producción de $1,600.01 (mil seiscientos
dólares 01/100 moneda de curso legal en los Estados Unidos de América) o más.

 

Donde C  es igual a:

-



$0.00 dls., si el precio del oro fuese a la fecha de Notificación de la Decisión
de Producción  de $1,800.00 dls. (mil ochocientos dólares 00/100 moneda de curso
legal en los Estados Unidos de América) o menos, o

-



US$0.50 * dls. ((el precio del oro-1,800/100), si el precio del oro fuese a la
fecha de Notificación de la Decisión de Producción de $1,800.01 (mil ochocientos
dólares 01/100 moneda de curso legal en los Estados Unidos de América) o más.

 

Para efectos de determinar el Monto del Pago de Ajuste Proporcional previsto en
esta Sección, “precio del oro” significa, según la fecha de que se trate, el
precio promedio del oro (Au) pm fix, durante los últimos 10 (diez) días
consecutivos anteriores a la fecha de pago, según sea determinado por el London
Bullion Market en dólares moneda de los Estados Unidos de América.

 

 

“THE ESCALATOR PAYMENT AMOUNT shall be equal to the following formula:

 

A+((B+C)*ADDITIONAL ESTIMATED OUNCES)

 

Where ADDITIONAL ESTIMATED OUNCES means the number of National Instrument 43-101
("NI 43-101") compliant Measured and Indicated gold equivalent ounces at the
time of the aforementioned production decision, over and above the Measured and
Indicated gold equivalent ounces estimated in the March 4, 2013 NI 43-101
Preliminary Economic Assessment.

 

Where A equals US$8.00 multiplied by the number of ADDITIONAL ESTIMATED OUNCES

 

Where B equals:

If the spot price of gold is $1,600 or less, $0.00

If the spot price of gold is $1,600.01 or greater, $0.50*((the gold price -
1,600) / 100)

 





8

 

--------------------------------------------------------------------------------

 

Where C equals:

If the spot price of gold is $1,800 or less, $0.00

If the spot price of gold is $1,800.01 or greater, $0.50*((the gold price -
1,800) / 100)

 

For the purposes of determining the ESCALATOR PAYMENT AMOUNT contemplated in
this Section, “spot price of gold” shall mean on the applicable date, the
average of the gold price (Au) pm fix, during the last ten (10) consecutive days
prior to the date on which the payment should be made, as determined by the
London Bullion Market in US dollars. 

 

4.1.



Once COBORO has complied with the obligations set forth in this Clause, COBORO
shall be considered as acquiring the remaining Thirty Percent (30%) of the
rights deriving from the Concessions,  or the remaining Thirty Percent (30%) of
the shares representing the capital stock of the NEW CORPORATION, as decided by
COBORO and consistent with the exercise of the First Option. So at that time
COBORO shall have acquired: (i) One Hundred Percent (100%) of the rights
deriving from the Concessions free from any lien or limitation of title, except
for the obligation to pay the Underlying Royalties,  and all the rights and
obligations deriving from the Temporary Occupation Agreement and from the Lease
Agreement;  or (ii) One Hundred Percent (100%) of the shares of the capital
stock of the NEW CORPORATION,  which corporation, as aforementioned, if
incorporated shall become the sole and legitimate owner of the Concessions, in
charge of paying the Underlying Royalties, and having all the rights and
obligations deriving from the Temporary Occupation Agreement and from the Lease
Agreement. 

 

4.2.



The delivery of the Notification of the Production Decision and the payments set
forth in Section 2.2 of the Second Clause shall be optional for COBORO, thus, if
not later than the day of the tenth anniversary of the date of exercising the
First Option, COBORO fails to deliver to MGS the Notification of the Production
Decision or if having delivered it, fails to make the payments set forth in
Section 2.2 herein within five (5) business days following the date of delivery
thereof, for all the purposes that may arise, it shall be understood that COBORO
failed to exercise the Second Option, and in that case, had COBORO exercised the
First Option, COBORO will keep its Seventy Percent (70%) interest in the rights
deriving from the Concessions, or Seventy Percent (70%) of the shares of the
capital stock of the NEW CORPORATION, as the case may be, subject to provisions
in the Sixth and Seventh Clauses herein.

 

4.3.



It is hereby expressly agreed that from the DATE OF EXECUTION and up to the date
any of the situations described below may arise, COBORO shall be the sole party
in charge of providing all the funds required to pay all the investments, costs
and expenses related to the Concessions, and related to the activities carried
out thereon, the Temporary Occupation Agreement, the Lease Agreement and any
other new contracts or agreements executed and, in general, to carry out all
kinds of activities or work on the Concessions, including without limitation the
Exploration and Development activities (as defined in Section 3.1 of the Third
Clause of this Agreement), the exploitation activities (as described in the
Fourth Clause of this Agreement) and any other extraction, production,
processing and commercialization activities of the minerals that may be



9

 

--------------------------------------------------------------------------------

 

carried out on the Concessions, either by COBORO, its contractors or by the NEW
CORPORATION:

 

a)



Up to the date when COBORO early terminates this Agreement, if applicable,
pursuant to provisions in Section 1.3 of the First Clause herein;

 

b)



Up to the date when COBORO delivers the Notification of the Production Decision
to MGS and makes the payments set forth in Section 2.2 of this Second Clause to
MGS;

 

c)



Up to the date when COBORO having definitively lost its right to exercise the
Second Option, MGS exercises the Repurchase Option and makes COBORO the payments
set forth in Section 6.1 of the Sixth Clause herein;  

 

d)



Up to the date when COBORO having waived or definitively lost its right to
exercise the Second Option, MGS also waives or definitively loses its right to
exercise the Repurchase Option set forth in the Sixth Clause herein, or

 

e)



Up to the date when both parties decide by mutual agreement to sell One Hundred
Percent (100%) of the rights jointly held in the Concessions or in the NEW
CORPORATION, according to the percentage of the equity share of each party, and
such sale is made.

 

The above means that if COBORO exercises the First Option and as a result
acquires Seventy Percent (70%) of the rights deriving from the Concessions, or
Seventy Percent (70%) of the shares representing the capital stock of the NEW
CORPORATION, COBORO shall remain as the sole party in charge of doing all the
investments and making all the expenses required regarding the Concessions, and
the equity share of MGS in the Concessions or in the NEW CORPORATION shall not
decrease or be diluted at any time up to the date when any of the aforementioned
situations arises.

 

THIRD.  Operator 

 

3.1. During the term of this Agreement COBORO, shall be the operator
(“Operator”) of the Concessions. The Operator shall be in charge of managing,
funding, and performing at its own cost and risk all the mining exploration and
development activities on the Concessions, and also of getting any permits,
licenses, authorizations or concessions required, if any, for the development of
its activities and the activities of its contractors with the cooperation of
MGS, if applicable, when MGS’s cooperation is reasonably required and requested
in writing by COBORO. “Exploration” shall mean:  all the activities carried out
to determine the existence, location, amount, quality or commercial value of the
deposits of all the ore, metals and mineral resources produced under the terms
of this Option Agreement, including but not limited to the additional drilling
required after discovering the mineralization commercial potential, including
any action related to the compliance with the applicable environmental
provisions. “Development” means all the preparation (other than the Exploration)
required for the extraction and recovery of Products, including the construction
and installation of a processing plant or any other improvement used for mining,
and the management, milling, processing or



10

 

--------------------------------------------------------------------------------

 

any other beneficiation of the Products, and everything related to the
compliance with the applicable environmental provisions. 

 

3.2. During the term of this Agreement, the Operator shall be the sole
legitimate possessor of the Concessions, and as Operator will be able to perform
its activities through contractors, and the Operator shall be solely liable for
the activities performed by COBORO’s contractors hired for that purpose.

 

3.3. COBORO or its agents and contractors shall conduct their operations on the
Concessions in an adequate manner and in accordance with the generally accepted
practices of the mining industry and in compliance with the Mining Law, its
Regulations and other applicable laws, regulations and statutes applicable in
Mexico, and in accordance with the contracts, permits, licenses and other
agreements related to the Concessions. COBORO shall perform its operations with
the care and skill generally expected from an expert in the performance and
management of mining activities of exploration, development and production,
allowing the representatives appointed in writing by MGS to have access to the
Concessions’ mining lots to inspect the work carried out by COBORO or its
contractors, provided that is carried out at the cost, risk and responsibility
of MGS’s representatives, in business days and hours and after such MGS’s
representatives previously inform in writing of their visit at least forty eight
(48) hours in advance, and do not interfere with the activities being carried
out by COBORO on the Concessions.

 

FOURTH.  Exploitation Rights limited to the Extraction of Bulk Samples 

 

During the First Option period, COBORO is authorized to extract from the
Concessions up to One Hundred (100) tons of ore per year, to perform all kinds
of metallurgical tests (the “Bulk Sample”), and this shall be understood as the
maximum limit of the rights to exploit granted to COBORO regarding the
Concessions during the First Option Period.     Subject to the payment of the
Underlying Royalties that may be applicable,  for the gains accrued from the
processing and commercialization of any Bulk Sample COBORO shall pay to MGS
30% of them, after deducting the costs involved in extraction and smelting.
“Extraction” means the preparation (other than the exploration) to remove and
recover the Bulk Samples during the term of this Option Agreement, including the
construction and installation of a pilot plant or any other improvement to be
used for mining, or for the management, milling, processing or other
beneficiation of Bulk Samples. 

 

FIFTH.   Incorporation of the NEW CORPORATION. 

 

5.1. If COBORO so decides at the moment of exercising the First Option and
notifies so to MGS, the Parties (hereinafter, each Party as a “Participant”)
shall create a new corporation pursuant to Mexican business law, and such
corporation may be a business corporation of any nature as decided by COBORO, in
its case, and shall include the provisions for the business corporation chosen
under the terms of the General Corporation Law  (Ley de Sociedades Mercantiles)
(hereinafter, the “NEW CORPORATION”). The purpose of this NEW CORPORATION shall
be to become the sole and legitimate owner of the Concessions, in charge of
paying the Underlying Royalties and the holder of all rights and obligations
deriving from the Temporary Occupation Agreement and from the Lease
Agreement. For this purpose each Participant shall contribute



11

 

--------------------------------------------------------------------------------

 

their pertaining interest in the Concessions in exchange for receiving shares of
the NEW CORPORATION that will reflect their participating interest in the
Concessions at that date and always subject to provisions in Section 2.5 of the
Second Clause herein. The operational rules of the NEW CORPORATION shall be
those to be agreed by the Parties in due time and, at their choice, may become
part of the corporate bylaws of the NEW CORPORATION or shall become part of a
Shareholders’ Agreement of the NEW CORPORATION.

 

5.2. Upon COBORO exercises the Second Option, or upon MGS exercises the
Repurchase Option, as such term is defined herein below, as applicable, the
equity interest of each Participant in the NEW CORPORATION will be amended to
reflect their pertaining equity interest. If COBORO exercises the Second Option,
COBORO and the individual or legal entity appointed thereby shall become the
holder of One Hundred Percent (100%) of the shares of this NEW CORPORATION; and
if MGS exercises its Repurchase Option, MGS and the individual or legal entity
appointed thereby shall become the holder of One Hundred Percent (100%) of the
shares of the NEW CORPORATION; in both cases the new equity interest shall be
reflected through a transfer of existing shares or of any other manner deemed
convenient by both Parties in good faith. 

 

5.3. Should COBORO receive an offer to purchase the shares held thereby in the
NEW CORPORATION, COBORO shall give written notice to MGS, and MGS shall have
thirty (30) calendar days as of the date of receiving such notice to exercise
its preferential right to purchase the shares held by COBORO. In the event MGS
fails to exercise the aforementioned preferential right, COBORO may sell its
shares to the person willing to purchase COBORO’s shares provided this purchase
is done under the same terms, conditions and price stated in the offer received
by and notified to MGS for the exercise of the preferential right mentioned
above, provided such transfer is of COBORO’s full equity interest and not a
lower percentage, and the third buyer expressly subrogates in writing all
COBORO’s rights and obligations under this Agreement, as if such third party had
become a party hereof from the time of execution. In the event this offer
received by COBORO is for One Hundred Percent (100%) of the shares of the
capital stock of the NEW CORPORATION the provisions mentioned above concerning
MGS’s preferential rights shall be applied. The provisions above shall be
included in the corporate bylaws of the NEW CORPORATION.  

 

5.4. If COBORO decides not to create the NEW CORPORATION, any reference in this
Agreement to the participation of a Participant in the NEW CORPORATION shall be
understood as a reference to a direct co-ownership of such Participant in the
legal title of the Concessions.

 

SIXTH.  MGS’s Repurchase Option 

 

6.1. If COBORO exercises the First Option and fails to deliver to MGS the
Notification of the Production Decision  on day of the tenth anniversary of the
date of exercising the First Option, at the latest, or if having delivered such
notification fails to make the payments set forth in Section 2.2 of this
Agreement within five (5) business days following the date of delivery
thereof, and consequently COBORO loses its right to exercise the Second Option,
subject to provisions in the Seventh Clause herein, MGS from the moment COBORO
definitively loses its right to exercise the Second Option and during sixty (60)
calendar days following that date, shall



12

 

--------------------------------------------------------------------------------

 

have the option to repurchase the Seventy Percent (70%) equity interest in the
Concessions acquired by COBORO together with Seventy Percent (70%) of the rights
and obligations of the Temporary Occupation Agreement and of the Lease Agreement
also acquired by COBORO, or Seventy Percent (70%) of the shares of stock of the
NEW CORPORATION held by COBORO (the  “Repurchase Option”). If MGS informs COBORO
its intention to exercise the Repurchase Option,  which has to be exercised
within the aforementioned sixty (60) calendar-day term (“Repurchase Notice”),
MGS shall pay COBORO the amount of Five Million Dollars (US$5,000,000.00 dls.)
legal tender of the United States of America, plus the Escalator Payment Amount
defined in Section 2.2 herein.  Should MGS fail to notify COBORO its decision to
go for the Repurchase Option within the aforementioned term, this shall be
understood as a decision not to pursue such Repurchase Option.  If willing to
exercise the Repurchase Option, MGS shall pay COBORO the pertaining amount
within five (5) business days following the date of the notice sent to COBORO to
exercise the Repurchase Option. 

 

6.2. If according to provisions in the preceding Section, MGS decides not to
exercise the Repurchase Option, COBORO shall be entitled to maintain its
percentage of equity interest of Seventy Percent (70%). Therefore, in this
event, if the NEW CORPORATION had not been incorporated, the Parties shall
irrevocably undertake to create such corporation within the following Thirty
(30) calendar days. COBORO shall keep Seventy Percent (70%) of the shares of the
capital stock of the NEW CORPORATION and MGS the remaining Thirty Percent (30%).

 

6.3. The payments mentioned in the preceding Section 6.1., are optional for MGS.
Therefore, if MGS does not deliver the Repurchase Notice to COBORO within the
term mentioned in Section 6.1., or if having delivered the Notice the payments
set forth in Section 6.1 of this Clause are not made within the next Five (5)
business days,  --for all purposes that may arise—this shall be understood as
MGS failing to exercise the Repurchase Option, which Option shall be terminated.

 

6.4. If at any time after exercising the First Option but before delivering the
Notification of the Production Decision to MGS, COBORO wishes to assign or to
give as an option to a third party other than the companies being part of its
corporate group (“Third Party Assignee”) Seventy Percent (70%) of the rights
deriving from the Concessions or Seventy Percent (70%) of the shares of stock of
the NEW CORPORATION held by COBORO, MGS shall have the preferential right to
acquire the aforementioned percentage of interest held by COBORO in the
Concessions or in the NEW CORPORATION, under the same terms, conditions and
price offered by such third party. For purposes of this preferential right the
following procedure shall be applied:

 

a)



COBORO shall deliver a notice in writing to MGS with the offer to sell its
Seventy Percent (70%) equity interest in the Concessions or in the NEW
CORPORATION and stating the price and other terms and conditions of such offer.
 If within thirty (30) days after the receipt of such notice, MGS inform in
writing to COBORO its wish to accept the offer, COBORO shall be bound to sell
MGS or whoever MGS indicates such Seventy Percent (70%) of equity interest in
the Concessions or in the NEW CORPORATION at the price and under the terms and
conditions in the offer. If MGS chooses not to accept the offer, or fails to
inform COBORO before the aforementioned term elapses that MGS will buy such
percentage of equity interest offered, COBORO may sell and transfer such
percentage of equity interest in the Concession or in the NEW CORPORATION to any



13

 

--------------------------------------------------------------------------------

 

third party, at the price and under the terms and conditions stated in the
offer, provided such transfer is for the full percentage of equity interest held
by COBORO and not for a lower percentage, and the third party buyer (the “Third
Party Assignee”) expressly subrogates in writing the full rights and obligations
pertaining to COBORO, pursuant to this Agreement as if such Third Party
Assignee had been a Party hereof from the time of execution. 

 

b)



In the event MGS decides not to exercise its preferential right, or if COBORO
chooses to assign the Seventy Percent (70%) of the rights deriving from the
Concessions or Seventy Percent (70%) of the shares of the NEW CORPORATION owned
by COBORO, to a Company belonging to its corporate group (the  “Permitted
Assignee”),  the latter shall in like manner expressly subrogate in writing the
full rights and obligations pertaining to COBORO pursuant to this Agreement, as
if the Permitted Assignee had been part thereof from the time of execution.
After this MGS shall grant its consent to such option, sale or assignment, and
such consent may not be unreasonably withheld by MGS.  

 

SEVENTH.  Default. If any of the Parties fails to comply with any of its
obligations pursuant to this Agreement, the party affected by such default may
notify in writing to the defaulting party (“Notice of Default”), and the
defaulting party shall correct such default as follows (i) within (5) business
days following the receipt of the Notice of Default when related to the failure
to pay any of the amounts to be paid under the terms of this Agreement; (ii)
within Thirty (30) calendar days following the receipt of the Notice of Default
related to a default other than the failure to pay, and provided such default
may be reasonably corrected during such period; or (iii) if the default is,
because of its nature, impossible to be corrected within a Thirty (30) day term,
and the defaulting party has started to take reasonable measures to begin to
correct such default within the Thirty (30) day period mentioned herein, the
defaulting party will be granted additional time that may be reasonable required
to correct such default, provided the defaulting party continues regularly and
diligently taking the measures to correct such default during such a period,
which period in no case shall exceed Ninety (90) calendar days after receiving
the aforementioned Notice of Default.

 

After the terms stated for each type of default have elapsed and the defaulting
party has failed to fully correct such default, this shall entitle the other
party affected by such default to immediately rescind this Agreement without
requiring a court order; it is expressly agreed that if the rescission of this
Agreement occurs given a default attributable to COBORO not remediated in time
thereby, all the amounts received by MGS up to the date of the rescission of
this Agreement shall remain for the benefit of MGS as a penalty applicable to
COBORO’s default, and therefore MGS shall be under no obligation to return any
amount whatsoever to COBORO. 

 

EIGHTH.  Area of interest. Any mining concession application or mining
concession acquired during the term of this Agreement in any manner by COBORO or
any of COBORO’s officers, agents or representatives, or by any corporation of
COBORO’s corporate group (related party) and located within a two (2) kilometer
perimeter starting from the external perimeter of the Concessions (“Area of
Interest”) shall be considered subject to all the terms and conditions of this
Agreement under the meaning of the “Concessions”. The above, with the
understanding that should COBORO fail to exercise the First Option and decide to
early terminate this



14

 

--------------------------------------------------------------------------------

 

Agreement, COBORO shall transfer to MGS all the rights deriving from these
concessions applications or concessions acquired in the Area of Interest for the
total amount of One Thousand Dollars (US$1,000.00 legal tender of the United
States of  America), provided MGS states in writing its interest to acquire such
concessions or concessions applications within Fifteen (15) calendar days
following the date of receiving the notice of early termination of this
Agreement;  and also that, should COBORO exercise the First Option but not the
Second Option, COBORO shall transfer to MGS as soon as requested thereby and
free from charge Thirty Percent (30%) of all the rights deriving from such
concessions applications or concessions acquired within the Area of Interest.  

 

NINTH.  Nonperformance due to an Act of God or Force Majeure 

 

9.1. If any of the Parties fails to perform its obligations pursuant to this
Agreement or is prevented from complying with the terms, obligations or
covenants in this Agreement due to a reason beyond its control,  either
foreseeable or not, excluding the lack of funds or any other financial situation
that may affect the financial situation of such Party, but including acts of God
or force majeure,  such as:  fire, flooding, earthquakes, cave-ins or
landslides, interruption or delays in the transportation of feeding sources;
strikes, sit-down strikes, or any other labor riots; third-party blockades to
the area where the Concessions are located; wars, guerrilla wars; mutinies, new
governmental regulations preventing mining work; extreme environmental
conditions preventing the performance of mining work; legal proceedings or
claims filed by third parties either private entities, ejidos or communities
where the Concessions are located, provided –in view thereof- the performance of
the mining work foreseen in this Agreement is prevented (“EVENT DERIVING FROM AN
ACT OF GOD OR FORCE MAJEURE”), shall not be considered as a default of such
Party, provided such an event had not been caused by an action, omission or
negligence attributable to such Party and, if such event remains for more than
Thirty (30) calendar days, all the terms set forth in this Agreement shall be
extended for a period equal to the duration of the EVENT DERIVING FROM AN ACT OF
GOD OR FORCE MAJEURE. With the understanding that should the aforementioned
EVENT DERIVING FROM AN ACT OF GOD OR FORCE MAJEURE remain after One Hundred and
Eighty (180) calendar days as of the date of its occurrence, any of the Parties
may terminate this Agreement without any liability providing notice in writing
to the other Party.

 

9.2. With the purpose of applying the provisions in the preceding Section 9.1,
the Party under an event considered an EVENT DERIVING FROM AN ACT OF GOD OR FOCE
MAJEURE shall immediately notify in writing to the other Party every new event
of default or impediment to comply, and shall state in such notice the details
of the EVENT DERIVING FROM AN ACT OF GOD OR FORCE MAJEURE, and the date of
occurrence. Additionally, such Party shall take all the necessary measures to
eliminate the negative impact of any EVENT DERIVING FROM AN ACT OF GOD OR FORCE
MAJEURE, and if possible, duly comply with its obligations.  

 

9.3.   Immediately after the effects of an EVENT DERIVING FROM AN ACT OF GOD OR
FORCE MAJEURE end, the Party impacted thereby shall notify the other Party the
suspension thereof.

 

 

 



15

 

--------------------------------------------------------------------------------

 

TENTH.  Confidentiality 

 

10.1. During the term of this Agreement and up to six (6) months after COBORO
exercises the options included herein, the Parties shall consider and keep as
confidential all the subject- matters related to the execution and content of
this Agreement, as well as any information exchanged thereby, giving it the
status of confidential regarding the Concessions and the activities carried out
thereon (the “Confidential Information”), and shall not make any public
disclosure of the Confidential Information without prior consent in writing from
the other Party, which consent shall not be unreasonably withheld . The above,
except when in view of the stock market laws applicable, the rules and
regulations of the stock market or any other statutes applicable to the Parties
or to the parent companies of the corporate group to which the Parties belong,
may require the Parties to make such disclosures, publications or press
releases. Notwithstanding the above, the Parties are entitled to disclose
Confidential Information to potential investors or creditors provided the
Parties, before such disclosure, obtain from such potential investors or
creditors their express obligation in writing of keeping the same degree and
scope of confidentiality regarding all the Confidential Information.

 

10.2.  Each of the Parties shall provide the other,  at least two business days
before the publication thereof, a copy of any press release intended to be
published in relation to the Concessions, the activities performed in the
Concessions, or this Agreement, to be reviewed by, and to receive comments from,
the other Party, which Party shall not unreasonably delay such revision in view
of the timely disclosure obligations that may be applicable.  The Parties shall
do all reasonable efforts to immediately deliver the comments they may have to
the other Party regarding such press releases, but in any event, on the next
business day following the date the draft of the pertaining press release is
received.

 

ELEVENTH. Notices

 

a)



Delivery Method. Any notice, request or other communication  (in this Section a
"notice") required or allowed to be made or delivered, shall be in writing and
shall be considered duly sent if delivered in person or through a specialized
courier service, or via e-mail with acknowledgment of receipt:

 

Notices for MGS shall be addressed as follows:

 

Minera Gold Stake, S.A. de C.V.
c/o Vista Gold Corp.

7961 Shaffer Pkwy,  Suite 5

Littleton, Colorado 80127 USA

Attention:Frederick H. Earnest, President & CEO

E-mail:fhearnest@vistagold.com

 

Notices for COBORO shall be addressed as follows:

 

Coboro Minerales de México, S.A. de C.V.

c/o  Cangold Limited.
800 - 333 Seymour Street





16

 

--------------------------------------------------------------------------------

 

Vancouver, BC V6B 5A6

Atención:Robert Archer, President & CEO

E-mail:rarcher@greatpanther.com

 

b)



Delivery.  Any notice delivered in accordance with this Tenth Clause shall be
deemed received if delivered before 5:00 pm (time of the addressee), on the date
of delivery, if that is a business day in the place of delivery, or if not a
business day, on the first business day in the place of delivery after that
date.

 

c)



Any of the Parties may change its domicile or its e-mail address and shall give
written notice of such changes to the other Party, according to provisions in
this Clause. It is hereby expressly agreed that should any of the Parties fail
to give notice to the other Party of any change of domicile or of its e-mail
address it shall be expressly understood that all changes made concerning the
last domicile or the last e-mail address stated by the addressee with
acknowledgment of receipt, shall be fully valid and in full force and effect.

 

TWELFTH.  Miscellaneous Provisions.

 

12.1. The Parties hereby agree that during the term of this Agreement and in the
development of their respective activities, they shall faithfully comply with
all the obligations imposed by the Mining Law, its Regulations and all
provisions on environmental matters, water, safety and hygiene in mines, labor
and fiscal matters and all other applicable legal provisions. Furthermore, they
hereby agree not to incur in any cause for annulment, cancellation, suspension,
invalidation of rights related to expropriated property or resolutions for
temporary occupation or the incorporation of easements mentioned in the Mining
Law with respect to the Concessions.

 

12.2 In view that no labor relationship exists now or in the future between the
workers or contractors of each Party with respect to the other Party, COBORO and
MGS hereby agree that each Party shall assume all labor liabilities concerning
social security, fiscal matters and others with respect to its own workers and
contractors. Therefore, each Party hereby agrees to hold the other Party
harmless from any claim, complaint or charges that could be filed by the workers
or employees of such Party, by its contractors or by the labor or administrative
authorities, and hereby agree to indemnify the other Party for any amounts
incurred, if any, if such Party had been forced or sentenced to pay such amounts
by a competent authority.

 

Additionally, COBORO hereby assumes all liabilities deriving from its actions or
omissions and hereby agrees to pay all damages incurred thereby or by its
employees, workers or contractors as of the DATE OF EXECUTION of this Agreement
regarding the Concessions, whether by the use or operation of any machinery,
equipment and/or vehicle owned thereby or by third parties, or due to any other
cause attributable to COBORO or to its contractors, including those related to
damages suffered by third parties whether personal or material damages, when
such damages or losses derive from actions or omissions attributable to COBORO
or its contractors. COBORO hereby agrees to hold MGS, its successors,
executives, employees, consultants and permitted assignees harmless from any
claim, complaint, filing of charges and/or civil, administrative or criminal
proceedings filed by any individual or legal entity or by any



17

 

--------------------------------------------------------------------------------

 

authority from any governmental level against MGS or against such persons, for
acts or omissions attributable to COBORO and /or its contractors. 

 

In like manner, MGS assumes all liabilities derived from its own actions or
omissions and hereby agrees to pay all damages caused by MGS or its employees
after evidence has been provided that such damages were caused by MGS on the
Concessions prior to the DATE OF EXECUTION of this Agreement, either resulting
from the use and/or operation of any machinery, equipment and/or vehicle owned
thereby, or from any other cause attributable to MGS, including damages suffered
by a third party, either personal or property damages, when such damages or
losses derive from acts or omissions attributable to MGS. MGS undertakes to hold
COBORO, its successors, management, officers, employees, advisors or permitted
assignees harmless from any claim, complaint, accusation and/or civil,
administrative or criminal proceedings filed by any individual, legal entity or
authority from any level of government against COBORO or such persons, for acts
or omissions attributable to MGS.

 

12.3.  Each Party shall be responsible for the compliance with their tax
obligations under the terms of the applicable legal provisions. Furthermore,
each Party shall be held liable for the payment of their own expenses, including
legal fees and expenses incurred upon the execution of this Agreement, with the
exception of the fees charged by the Civil Law Notary or Public Commercial
Attestor when performing the formalization of this Agreement before a certifying
public officer, and of the duties to be paid to record this Agreement with the
Public Registry of Mining, which shall solely be paid by COBORO, and COBORO
hereby undertakes to record this Agreement  with the Public Registry of Mining
or with any other applicable registry office.

 

12.4.  Each Party may assign, with the consent of the other Party, which consent
may not be unreasonably withheld, all the rights and obligations acquired
pursuant to this Agreement  to a company belonging to the same corporate group
(an Affiliate), provided:  (i) this is a full assignment of rights and
obligations, since a partial assignment of rights and obligations is not allowed
herein; (ii) the Affiliate has legal capacity pursuant to Mexican law to acquire
such rights and obligations, and (iii) the Affiliate expressly subrogates in
writing and without any limitation all of the rights and obligations that
pursuant to this Agreement pertain to the Assigning Party, as if such Affiliate
had be a  party hereof from the time of execution. Any assignment of rights that
contravenes the aforementioned shall be null and void. 

 

12.5.  This Agreement is executed for the benefit of the Parties and binds the
Parties as well as their respective successors and permitted assignees.

 

12.6.  The Parties shall timely sign and immediately deliver all of the
additional documents and shall take all the additional measures that are
reasonably convenient or required in order for the provisions and the intent of
this Agreement to be fully effective.

 

12.7.   Any waiver by one of the Parties of the provisions of this Agreement
shall not be valid unless it is done in writing and signed by the Party entitled
thereto, through an attorney in fact with sufficient powers and authorities
therefor. The fact that any right or remedy is not exercised or is delayed shall
not be considered a waiver of such rights or remedies. Waivers to the
nonperformance of any provision in this Agreement shall not be considered a
waiver of a  subsequent nonperformance of the same provision.



18

 

--------------------------------------------------------------------------------

 

 

12.8.  Any amendments, additions, supplements, reformulation of the provisions
in this Agreement shall not be valid or binding unless in writing and signed and
ratified by both Parties before a certifying public officer.

 

12.9.  The payments made by one of the Parties to the other pursuant to this
Agreement may be made through electronic transfer of funds, or with check
personally delivered or delivered by overnight courier service at the address of
the beneficiary of such payment provided for in the Eleventh Clause herein, as
indicated by the beneficiary of the payment at least Three (3) days before the
date of the pertaining payment.

 

12.10.  Notwithstanding the nature of this Agreement, the Parties expressly
state that in the conventions herein there is no injury and in the event
thereof, they expressly waive their right to ask for voidable action or relative
nullity mentioned in Articles 2228 and 2239 of the Civil Code for the Federal
District and the corresponding articles of the Civil Codes for the States of the
United Mexican States.

 

12.11.  This Agreement is entered into under the terms of the legislation in
effect in the United Mexican States, is of a business nature pursuant to
provisions in article 78 of the Code of Commerce. Therefore, for anything not
expressly agreed herein and for the interpretation and compliance therewith, the
legal provisions applicable in the United Mexican States shall be applied, and
particularly the provisions of the Mining Law, its Regulations and the Code of
Commerce, and the supplemental application of the Federal Civil Code for
anything not included in the first statutes. In the event of any lawsuit,
dispute or claim deriving from or related to this Agreement, the Parties
expressly agree to subject themselves to the jurisdiction of the competent
federal courts of Mexico City, Federal District, and the Parties hereby
expressly waive any other forum that may correspond to them in view of their
present or future domiciles or because of any other reason.

 

This Agreement is executed on April 14, 2014, one counterpart for each of the
Parties.

 

MINERA GOLD STAKE, S.A. DE C.V.

 

(illegible signature)

 

By:Gonzalo Zavala Ruiz

Attorney-in-fact

 

 



COBORO MINERALES DE MÉXICO, S.A. DE C.V.

 

(illegible signature)

 

By:Sandra Esther Ramírez Vinay

Attorney-in-fact

 



19

 

--------------------------------------------------------------------------------